Case 8:19-cv-00710-MSS-TGW Document 272 Filed 04/28/21 Page 1 of 28 PageID 7175




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

      UMG RECORDINGS, INC., et al.,

                    Plaintiffs,

             v.                                       Case No. 8:19-cv-710-MSS-TGW
      BRIGHT HOUSE NETWORKS, LLC,

                    Defendant.

                  PLAINTIFFS’ MOTION TO COMPEL PRODUCTION OF
                        DOCUMENTS AND CUSTODIAL FILES

            More than two years into this case and over seven months after this Court

  compelled Defendant Bright House Networks, LLC (“BHN”) to produce

  documents, BHN has still only produced 732 documents.1 BHN’s tiny production

  is the result of its refusal to heed this Court’s prior rulings, which required BHN

  to produce documents concerning its practices regarding copyright infringement

  by subscribers on its network, regardless of the identity of the rights holder.

            Specifically, on September 25, 2020, this Court ordered BHN to produce

  “documents showing all practices . . . that [BHN] considered, rejected, or adopted

  for taking adverse action . . . against Subscribers or Users for alleged copyright

  infringement,” “communications showing different treatment between alleged

  copyright infringement violations and other alleged violations of [BHN’s]

  policies,” and information concerning the number of infringement notices BHN


  1   Plaintiffs, by contrast, have produced over 200,000 documents.
Case 8:19-cv-00710-MSS-TGW Document 272 Filed 04/28/21 Page 2 of 28 PageID 7176




  received, including “non-parties’ notices.” See Dkt. 197 (granting Plaintiffs’

  motion to compel RFP Nos. 41 and 71 and Interrogatory No. 13). Seven months

  later, BHN continues selectively to ignore the Court’s ruling that these categories

  of documents are discoverable and refuses to produce other documents within

  those same categories.

        Other courts have also held that information about an internet service

  provider’s (“ISP”) practices regarding all rights holders’ accusations of

  infringement are fundamentally relevant to evaluating the Digital Millennium

  Copyright Act (“DMCA”) safe harbor defense. This conclusion makes sense

  because the safe harbor defense, which BHN asserts here, requires ISPs to show

  that they “adopted and reasonably implemented” a policy to terminate “repeat

  infringers.” 17 U.S.C. § 512(i)(1)(A). The defense necessarily takes account of how

  BHN dealt with all instances of repeat infringement—not just infringement of

  Plaintiffs’ works.

        Even apart from the safe harbor, BHN’s general practices are also relevant

  to establishing BHN’s contribution to its subscribers continued infringement—an

  element of Plaintiffs’ contributory infringement claim—and BHN’s state of mind

  in contributing to its subscribers’ infringement—a well-established factor in

  determining statutory damages under the Copyright Act.

        Not only has BHN refused to produce relevant documents concerning its

  handling of infringement notices, it has failed to produce documents concerning




                                         —2—
Case 8:19-cv-00710-MSS-TGW Document 272 Filed 04/28/21 Page 3 of 28 PageID 7177




  its per-subscriber revenues that this Court ordered it to produce seven months

  ago. See Dkt. 197 (granting Plaintiffs’ motion to compel RFP No. 59).

        To compound these deficiencies, BHN refuses to search the documents of

  the custodians most likely to have relevant materials, even where the few

  documents BHN have produced show that those custodians participated in

  relevant communications.

        Plaintiffs thus bring this motion to compel BHN to produce:

  (1) communications relevant to Plaintiffs’ contributory infringement claim and

  BHN’s asserted safe harbor defense; (2) communications relevant to BHN’s state

  of mind; (3) documents this Court previously ordered BHN to produce

  concerning its subscriber revenues, and (4) documents from eight custodians

  who, on the face of BHN’s own documents, are likely to possess relevant

  information.

                 BACKGROUND AND PROCEDURAL HISTORY
        Plaintiffs are record companies and music publishers that produce,

  manufacture, distribute, sell, and license commercial sound recordings and

  musical compositions. Dkt. 1; Dkt. 94 ¶¶ 1-2. BHN, one of the largest ISPs in the

  country, knowingly contributed to and profited from the massive infringement of

  Plaintiffs’ copyrighted works on BHN’s network by its subscribers. Id. ¶¶ 2, 90-

  98. In an effort to protect their works, pursuant to the Copyright Act, Plaintiffs

  and their agents regularly provided BHN with detailed notices that BHN

  customers were infringing their copyrighted works. Id. ¶ 2. Despite Plaintiffs’



                                         —3—
Case 8:19-cv-00710-MSS-TGW Document 272 Filed 04/28/21 Page 4 of 28 PageID 7178




  efforts, BHN turned a blind eye to the infringement and Plaintiffs’ infringement

  notices—even when it was carried out by known, repeat infringers. Id.

        Since its first document production 16 months ago, BHN has produced a

  total of 732 documents. See Decl. of Stacey Grigsby (“Grigsby Decl.”) ¶ 22. BHN

  has confessed that it deleted nearly all of the custodial data for three employees

  on its initial custodian list, and failed to retain the custodial files for eight other

  employees that it has since agreed are relevant document custodians. See Grigsby

  Decl. Exs. N-O. BHN also produced very little of the data it admittedly generated

  regarding infringement notices it received or how it handled them, indicating it

  apparently did very little to save that data.

        But these issues alone do not explain BHN’s small document production.

  Instead, it is largely attributable to BHN’s stonewalling and insistence on re-

  litigating the scope of discovery for every document request, even where the

  Court has already ruled against it. At issue here are seven document requests: six

  (RFPs 33, 48, 64, 80, 81, and 95) from Plaintiffs’ Second Requests for Production

  (hereinafter “Plaintiffs’ Second RFPs”), which were served on February 7, 2020,

  and one (RFP 126) from Plaintiffs’ Fourth Requests for Production (hereinafter,

  “Plaintiffs’ Fourth RFPs”), served on August 27, 2020. Grigsby Decl. Exs. A-B. In

  response to these requests, BHN issued blanket objections and then dragged out

  the conferral process for months. As a result, the disputes described herein only

  ripened as of February 2021, over a year after most of these requests were served.

  See Grigsby Decl. ¶23 and Exs. D, H-K (memorializing conferrals).


                                           —4—
Case 8:19-cv-00710-MSS-TGW Document 272 Filed 04/28/21 Page 5 of 28 PageID 7179




                                LEGAL STANDARD
        Plaintiffs are entitled to discovery “regarding any nonprivileged matter that

  is relevant to any party’s claim or defense and proportional to the needs of the

  case.” Fed. R. Civ. P. 26(b)(1). In response to a motion to compel disclosure

  pursuant to Fed. R. Civ. P. 37(a), “[t]he party resisting production of information

  bears the burden of establishing lack of relevancy or undue burden in supplying

  the requested information.” Gober v. City of Leesburg, 197 F.R.D. 519, 521

  (M.D. Fla. 2000). Any objection based on the request being overly broad or

  unduly burdensome cannot be boilerplate, but instead must provide a “full, fair

  explanation” of the objection “particular to the facts of the case.” M.D. Fl.

  Discovery Handbook § III.A.6 (rev. Feb 1, 2021).

                                     ARGUMENT
  I.    BHN Should Be Ordered to Produce Communications Relevant
        to Plaintiffs’ Contributory Infringement Claims, BHN’s Safe
        Harbor Defense, and Statutory Damages

        BHN has failed to produce communications relevant to three core issues:

  (1) its safe harbor defense, (2) BHN’s contribution to continued infringement on

  its networks, and (3) the extent to which it acted willfully—a factor that triggers

  the Copyright Act’s enhanced statutory damages under the Copyright Act. All of

  these issues are squarely within the bounds of discovery.

        A.     Legal Background

        First, the safe harbor defense only immunizes BHN from liability for

  secondary copyright infringement where BHN demonstrates that it “adopted and

  reasonably implemented” and informed subscribers of a policy to terminate


                                         —5—
Case 8:19-cv-00710-MSS-TGW Document 272 Filed 04/28/21 Page 6 of 28 PageID 7180




  “repeat infringers” in appropriate instances. See 17 U.S.C. § 512(i)(1)(A)

  (emphasis added). This Court has already confirmed that documents showing

  how BHN actually implemented its policies are relevant and discoverable:

         The Court: . . . [I]f you all adopted some policy and then somebody
         who is in charge of enforcing the policy decides, I’m not going to pay
         any attention to it, and there are e-mails saying that, that is clearly
         relevant.

  Sept. 24, 2020 Hr’g Tr., Grigsby Decl. Ex. L. 45:11-16.

         This Court also previously rejected BHN’s argument that it can exclude

  from discovery documents concerning infringement notices that it received from

  non-party rights-holders. See Dkt. 197 (granting motion to compel responses to,

  inter alia, RFPs 41 and 71 and to interrogatory No. 13, “including non-parties’

  notices”). As this Court observed, infringement notices from non-party rights-

  holders are “relevant in the broad sense . . . It could show something, Bright

  House got twice as many [infringement notices] from everybody else and they

  just ignored it.” Sept. 24, 2020 Hr’g Tr. 22:9-12, Grigsby Decl. Ex. L.

         This finding is consistent with the ruling in the Charter case, in which the

  court articulated a “general rule,” namely that: “I do not believe that it is

  reasonable to limit the requests, in general, to just the . . . alleged infringing

  plaintiffs’ works.”2 Grigsby Decl. Ex. R, Charter July 2, 2020 Hr’g Tr. at 16:8-14.




  2The Charter case proceeding in the District of Colorado involves similar claims against
  defendant Charter Communications, Inc., which acquired BHN in 2016. The parties are
  represented by the same respective counsel in both this case and in Charter.


                                              —6—
Case 8:19-cv-00710-MSS-TGW Document 272 Filed 04/28/21 Page 7 of 28 PageID 7181




        Moreover, other courts around the country have also recognized that

  communications regarding a defendant’s implementation of its repeat-infringer

  policy are relevant to the safe harbor defense. See, e.g., BMG Rights Mgmt. (US)

  LLC v. Cox Commc’ns, Inc., 149 F. Supp. 3d 634, 655-662 (E.D. Va. 2015)

  (denying safe harbor defense based on evidence that “Cox publicly purported to

  comply with its [repeat infringer] policy, while privately disparaging and

  intentionally circumventing the DMCA’s requirements”); UMG Recordings, Inc.

  v. Grande Commc’ns Networks, LLC, 384 F. Supp. 3d 743, 754-58 (W.D. Tex.

  2019) (finding ISP ineligible for safe harbor based on, inter alia, internal emails

  reflecting practices diverting from its written policies).

        Communications regarding infringement notices sent by other rights

  holders are equally relevant to whether BHN “reasonably implemented” a policy

  to terminate repeat infringers. See Perfect 10, Inc. v. CCBill LLC, 488 F.3d 1102,

  1113 (9th Cir. 2007) (“[Defendants] actions towards copyright holders who are

  not a party to the litigation are relevant in determining whether [defendants]

  reasonably implemented their repeat infringer policy.”); see also Disney Enters.,

  Inc. v. Hotfile, 2013 WL 6336286, at *22-24 (S.D. Fla. Sept. 20, 2013)

  (considering the number of terminations and the total number of notices received

  from all rights-holders—not just from plaintiffs); Grande, 384 F. Supp. 3d at 758

  (considering evidence as to all notices received by defendant, not just those sent

  on behalf of plaintiffs, in determining the applicability of the safe harbor




                                          —7—
Case 8:19-cv-00710-MSS-TGW Document 272 Filed 04/28/21 Page 8 of 28 PageID 7182




  defense). Despite the abundance of guidance on this issue from this Court and

  others, BHN continues to withhold discovery.

        Second, the requests below are also relevant to Plaintiffs’ contributory

  infringement claim, for which Plaintiffs must demonstrate that BHN facilitated

  or materially contributed to infringement of the works at issue. See Casella v.

  Morris, 820 F.2d 362, 365 (11th Cir. 1987) (A contributory infringer is “one who,

  with knowledge of the infringing activity, induces, causes or materially

  contributes to the infringing conduct of another.”). Plaintiffs will do so by

  showing that BHN continued to provide known repeat infringers with the tool to

  infringe, without taking any reasonable steps to stop or deter it.

        Third, BHN must provide discovery relating to its state of mind. “In

  determining the amount of statutory damages [under the Copyright Act], a court

  considers . . . the infringers’ state of mind—whether willful, knowing, or merely

  innocent.” Universal Music Corp v. Latitude 360 Nev., Inc., 2016 WL 3200087,

  at *4 (M.D. Fla. May 4, 2016) (internal citation omitted). Section 504(c) of the

  Copyright Act authorizes increased statutory damages where infringement is

  willful. 17 U.S.C. § 504(c)(2). Yet, BHN has refused to produce documents that

  would shed light on its overall program for handling infringement notices, which

  would speak directly to its state of mind.




                                         —8—
Case 8:19-cv-00710-MSS-TGW Document 272 Filed 04/28/21 Page 9 of 28 PageID 7183




         B.      Requests at Issue

                 1.     Plaintiffs’ RFP No. 95
  Request No. 95: Communications discussing the re-activation of the accounts of any
  Subscribers whose accounts were terminated for violation of any policy relating to
  copyright infringement. Grigsby Decl. Ex. A at 16.

  Second Supplemental Answer: Subject to and without waiving the foregoing
  objections, Bright House will produce responsive non-privileged, non-work product
  communications, if any, sufficient to show Bright House’s policies during the Discovery
  Period concerning reactivating accounts of Bright House subscribers terminated for
  alleged copyright infringement, to the extent Bright House finds such documents within
  its possession, custody, or control after undertaking a reasonable and diligent search,
  and to the extent not already produced in response to other requests. Grigsby Decl. Ex. F
  at 56. 3

         RFP 95 requests communications related to BHN’s re-activation of

  accounts that it terminated for copyright infringement. There can be no genuine

  dispute that whether BHN re-activated repeat infringers, and under what

  circumstances, is relevant to whether BHN contributed to continued

  infringement by known repeat infringers and reasonably implemented a repeat

  infringer policy, or instead had a “nod-and-a-wink” policy of nominally

  terminating subscribers, but then quickly reinstating them and wiping clean their

  slate. This information is equally relevant to BHN’s willfulness in contributing to

  ongoing infringement by its subscribers. See BMG, 149 F. Supp. 3d at 655-56

  (granting summary judgment denying Cox’s safe harbor defense based, in part,

  on communications in which Cox employees discussed an “unwritten policy” to



  3Pursuant to the Court’s Standing Order (Dkt. 258), Plaintiffs quote in full all discovery requests
  and insufficient responses at issue in this Motion. All discovery requests and objections quoted
  herein are contained in Plaintiffs’ discovery requests and BHN’s objections and responses
  thereto. See Grigsby Decl. Exs. A-C, E-G.


                                               —9—
Case 8:19-cv-00710-MSS-TGW Document 272 Filed 04/28/21 Page 10 of 28 PageID 7184




  “restart” the company’s DMCA repeat-infringer policy for infringing subscribers

  whom it terminated and re-activated).

        BHN limits its response to only the “relevant policies” concerning re-

  activation of subscribers and not the requested communications concerning

  those policies. Grigsby Decl. Ex. H. The effect of this limitation is to shield from

  discovery the documents that bear on the relevant question. BHN’s written

  policies provide Plaintiffs with no information as to whether, when, and how

  BHN implemented those policies, which is an express consideration under the

  statute and bears on BHN’s contribution to continuing infringement. This Court

  has previously acknowledged as much, ordering BHN to produce any e-mails

  “when somebody says, hey, this is our policy but we’re not going to follow it.”

  Sept. 24, 2020 Hr’g Tr. 96:7-9, Grigsby Decl. Ex. L.

        To the extent BHN terminated and re-activated any subscribers who were

  the subject of Plaintiffs’ notices, the response to this RFP would also be relevant

  to Plaintiffs’ contributory infringement claim.

               2.     Plaintiffs’ RFP No. 126
  Request 126: Your internal communications discussing any Infringement Notice, any
  instance of alleged copyright infringement, or any “ticket” generated in response to any
  Infringement Notice, including internal communications concerning the actual or
  potential termination of any Subscriber’s account with BHN. Grigsby Decl. Ex. B at 5.

  Answer: Subject to and without waiving the foregoing objections, Bright House will
  produce responsive non-privileged communications as stated in its responses to
  Plaintiffs’ Request for Production of Documents No. 34 [that is, “Bright House will
  produce representative, responsive non-privileged, non-work product communications,
  if any, sufficient to show Bright House’s implementation of its repeat infringer
  termination policy during the Discovery Period.” (Aug. 18, 2021 Supplemental Answer
  to RFP 34)]. Grigsby Decl. Exs. G at 7-8, F at 15-16.



                                          — 10 —
Case 8:19-cv-00710-MSS-TGW Document 272 Filed 04/28/21 Page 11 of 28 PageID 7185




  Feb. 5, 2021 Response: Plaintiffs’ RFP 126 . . . seeks internal communications
  regarding notices, copyright infringement generally, tickets generally, and
  communications regarding “actual or potential termination of any Subscriber’s account
  with BHN”. Subject to our objections, we agreed to produce internal communications
  regarding subscriber terminations, even if those subscribers were not recipients of
  Plaintiffs’ notices. We did not agree to broadly produce all internal communications
  regarding “tickets” or “copyright infringement” without limitation. Similar to RFP 33,
  Plaintiffs’ request as drafted is overbroad and not narrowly tailored to the needs of the
  case. We also note that several other RFPs seek internal communications regarding
  copyright infringement (see, e.g., RFP 35 (internal communications regarding
  terminations and suspensions and violations of copyright policies); RFP 43
  (communications discussing subscriber “satisfaction or dissatisfaction” with BHN’s
  copyright infringement policies)) and BHN has agreed to produce documents in
  response to these requests as well. Grigsby Decl. Ex. I at 1-2.

        RFP 126 requests discrete categories of internal BHN communications

  related to infringement notices various rights holders (including, but not limited

  to, Plaintiffs), sent to BHN. These communications are relevant because they will

  demonstrate whether and how BHN applied its repeat-infringer policy. To the

  extent the communications reveal that BHN was aware of copyright infringement

  and failed to take appropriate action, such communications demonstrate BHN’s

  contribution to infringement, undermine BHN’s safe harbor defense, and

  demonstrate its willfulness.

        Despite the clear relevance of the request as written, BHN has agreed to

  produce only “internal communications regarding subscriber terminations,” and

  to exclude other internal communications. See Grigsby Decl. Ex. I at 1 (emphasis

  added). BHN has refused to answer whether it is withholding documents

  concerning its failure to implement its repeat infringer policy. See Grigsby Decl.

  Ex. I at 1-4. For instance, BHN’s current position appears to contemplate

  withholding e-mails where its employees continue to warn or even suspend,



                                           — 11 —
Case 8:19-cv-00710-MSS-TGW Document 272 Filed 04/28/21 Page 12 of 28 PageID 7186




  rather than terminate, a customer who has been the subject of thousands of

  infringement notices and yet continues to infringe. This is precisely the type of

  communication that shows an ISP defendant contributed to infringement or

  failed to reasonably implement its repeat infringer policy and, therefore, is

  ineligible for the safe harbor. See, e.g., BMG, 149 F. Supp. 3d 634 at 657-60

  (citing emails in which Cox repeatedly warned customers about infringing

  activity but declined to terminate as examples of a failure to reasonably

  implement repeat infringer policy); see also Grande, 384 F. Supp. 3d at 757

  (granting summary judgment for plaintiffs on the safe harbor defense and citing

  an email in which the defendant’s employees noted that “we have users who are

  racking up DMCA take down requests and no process for remedy in place.”).

  Indeed, the Special Master in Charter ordered the defendant there to produce

  documents responsive to the full scope of an identically-worded RFP. See Grigsby

  Decl. Ex. S at 4 (denying any limitation to the scope of RFP No. 30).

                3.      Plaintiffs’ RFP No. 33
  Request No. 33: Communications as between members of your Security and Abuse
  team (as that term is used in your June 19, 2019 Initial Disclosures), on the one hand,
  and any Subscribers or Users, on the other, discussing or considering any Infringement
  Notice, notice of alleged copyright infringement or violation of any DMCA policy or
  other policy regarding copyright infringement, or any “ticket” generated in response to
  any Infringement Notice. 4 Grigsby Decl. Ex. A at 8.

  Aug. 18, 2020 Supplemental Answer: Subject to and without waiving the foregoing
  objections, Bright House will produce responsive non-privileged communications with
  subscribers identified in notices of claimed infringement that Bright House received
  during the Discovery Period, concerning Bright House’s implementation of its repeat


  4As part of the conferral process, Plaintiffs proposed narrowing the scope of RFP 33 on October
  20, 2020. See Grigsby Decl. Ex. I at 25. The text here reflects the operative request.


                                             — 12 —
Case 8:19-cv-00710-MSS-TGW Document 272 Filed 04/28/21 Page 13 of 28 PageID 7187




  infringer policy, to the extent Bright House finds such documents within its possession,
  custody, or control after undertaking a reasonable and diligent search. Grigsby Decl. Ex.
  F at 14-15.

  Feb. 5, 2021 Response: Regarding your request in RFP 33 for “all communications”
  between BHN and its subscribers “discussing or considering” numerous vague
  categories of information, BHN agreed to produce (subject to its objections): (1)
  communications related to Plaintiffs’ [sic] or the works at issue in this case within the
  Discovery Period; and (2) communications regarding the implementation of BHN’s
  DMCA policy in respect to suspensions and terminations. BHN objected to Plaintiffs’
  broader request for “all communications” on several grounds, and believes its proposed
  compromise is a reasonable one. BHN regularly received and processed notices and
  related correspondence related to various types of alleged copyright infringement during
  the claims period, and despite Plaintiffs’ contentions otherwise, not every document
  concerning copyright infringement generally is relevant to this specific dispute. As
  Plaintiffs know, subscriber communications implicate PII, and thus the review and
  production of these materials is burdensome due to the need to review for and redact
  this material. So for example, to respond to Plaintiffs’ broad request, Charter [sic] would
  need to review for, redact, and produce “auto-away” vacation bounce-back messages
  from subscribers in receipt of an automated abuse notification alleging that someone at
  that IP address has been detected as potentially sharing copyrighted films online. Such
  material is not remotely relevant to this case. Charter’s [sic] proposal provides Plaintiffs
  with the communications related to the actual works at issue in this case, and
  communications related to the broader topic of DMCA suspensions and terminations
  (which Plaintiffs argue is relevant due to BHN’s assertion of a safe harbor defense). “All
  communications” related to any kind of copyright issue is overly broad, and, even if
  Plaintiffs’ argument is credited that it is tangentially relevant, it is disproportionate to
  the needs of this case. Grigsby Decl. Ex. I at 1.

         RFP 33 seeks communications between a discrete and limited number of

  BHN employees and BHN subscribers relating (i) to copyright infringement

  occurring on its network and (ii) violations of BHN’s DMCA policy. Such

  communications could not be more relevant and seek something different than

  the internal communications sought above. BHN has limited its agreement to

  produce communications (1) “related to Plaintiffs’ [sic] or the works at issue in

  this case within the Discovery Period”; and (2) “regarding the implementation of

  BHN’s DMCA policy in respect to suspensions and terminations.”




                                           — 13 —
Case 8:19-cv-00710-MSS-TGW Document 272 Filed 04/28/21 Page 14 of 28 PageID 7188




        Both limitations are improper. As noted in Part I.A, an ISP may not limit

  its production to documents concerning Plaintiffs or the works-in-suit, especially

  where the ISP has placed the implementation of its repeat-infringer policy fully at

  issue by asserting a safe harbor defense. See, e.g., Perfect 10, 488 F.3d at 1113

  (“Section 512(i)(1)(A) requires an assessment of the service provider’s ‘policy,’ not

  how the service provider treated a particular copyright holder.”); accord Grande,

  384 F. Supp. 3d at 754-58; Hotfile, 2013 WL 6336286, at *22-24.

        Likewise, as discussed above, BHN’s limitation to documents concerning

  suspensions or terminations omits communications where it should have

  suspended or terminated but did not. In particular, BHN refuses to explain

  whether it would produce relevant categories of documents such as (i)

  communications reflecting BHN’s failure to implement its DMCA policy and (ii)

  communications in which a subscriber admitted to the activity described in an

  infringement notice and BHN nevertheless failed to suspend or terminate.

        These types of documents are relevant to BHN’s safe harbor defense. For

  example, in Grande, defendants relied on a “forward-facing statement that they

  would terminate customers for repeat infringements” as the basis of their claim

  for safe harbor defense. Grande, 384 F. Supp. 3d at 756. However, discovery of

  internal communications revealed that customers would not be terminated for

  repeated copyright infringement “regardless of the source of any notice,”

  “regardless of the content of any notice,” and “regardless of the volume of notices

  . . . for a given customer.” Id. at 755-56. Relying upon these e-mails, the Grande


                                        — 14 —
Case 8:19-cv-00710-MSS-TGW Document 272 Filed 04/28/21 Page 15 of 28 PageID 7189




  court rejected defendant’s safe harbor defense. Id. at 755-58. These same

  documents would also be relevant to BHN’s contribution to its subscribers’

  infringing conduct and its willfulness in failing to stop such conduct.

                4.      Plaintiffs’ RFP No. 64
  Request No. 64: Documents sufficient to reflect the content of any calls between your
  employees, customer service representatives, or members of your internet security or
  customer safety team, on one hand, and Subscribers or Users identified in Infringement
  Notices or otherwise identified in connection with actual or alleged copyright
  infringement, on the other. Grigsby Decl. Ex. A at 12.

  Answer: Bright House objects that this request is overbroad, unduly burdensome, and
  seeks information that is outside the scope of permissible discovery because it is not
  relevant to any party’s claim or defense. Bright House further objects that the request is
  overbroad and should be limited to those Subscribers that were identified in the
  Infringement Notices sent by Plaintiffs’ [sic] or on Plaintiffs’ behalf. Grigsby Decl. Ex. F
  at 37-38.

  Feb. 5, 2021 Response: As we noted before, our accommodation to Plaintiffs
  regarding RFP 129 was not intended to reopen previous negotiations regarding these
  requests, which implicate different information, data sources and objections. 5 For RFPs
  63-64, BHN has agreed to produce all records of calls in the ECAT system that concern
  any copyright infringement notices and tickets for the subscribers who received RIAA
  notices, 6 without limiting these to Plaintiffs’ works in suit. For at least the reasons given
  above, Plaintiffs’ request for records of all calls to or from any subscribers, without
  limitation, is overbroad. Grigsby Decl. Ex. I at 2.

         RFP 64 seeks the documents, such as internal notes or communications,

  concerning calls BHN employees made to alleged repeat infringers. To address

  BHN’s scope concerns, Plaintiffs narrowed RFP 64 to seek only documents

  relating to subscribers who were the subject of three or more infringement



  5BHN’s response references an agreement between the parties relating to RFP 129, in which
  BHN agreed to produce ticket data related to all subscribers who were the subject of three or
  more infringement notices.
  6Infringement notices sent by, or on behalf of, Plaintiffs to BHN are referred to as “RIAA
  notices.” ECAT is the BHN database on which infringement notices and communications with
  customers about such notices are logged.


                                              — 15 —
Case 8:19-cv-00710-MSS-TGW Document 272 Filed 04/28/21 Page 16 of 28 PageID 7190




  notices. ISPs like BHN routinely record such work log notes. The notes of these

  calls will provide evidence as to when and how BHN implemented its repeat

  infringer policies. Discovery of these communications is, accordingly, relevant to

  Plaintiffs’ contributory claim, BHN’s safe harbor defense, and BHN’s willfulness.

        BHN again improperly seeks to limit its production to the “Subscribers that

  were identified in the infringement notices sent by Plaintiffs’ [sic] or on Plaintiffs’

  behalf.” For the same reasons as above, this is improperly narrow.

         BHN’s position is at odds with its other discovery responses. While it

  objects to producing the call notes for RFP 64, it agreed to produce other details

  from the same database concerning its receipt and handling of infringement

  notices—including subscriber account number and IP address, date of

  infringement, and customer-facing actions taken by BHN. Grigsby Decl. Ex. I at 2

  (agreeing to produce ECAT ticket data in response to RFP 129). BHN cannot

  meaningfully distinguish its position that the ECAT data showing how BHN

  responded to a notice is within the scope of discovery and not unduly

  burdensome, but that the notes of calls between BHN’s abuse team and infringing

  subscribers in the same database are somehow outside the bounds of discovery.

               5.     Plaintiffs’ RFP No. 80
  Request No. 80: All information maintained or noted in ICOMS regarding
  interactions with customers to whom you mailed a Final Warning letter, as referenced in
  Paragraph 2 of the document titled “Final Copyright Warning Process Description,”
  produced by you in this case at BHN_00000001. Grigsby Decl. Ex. A at 14.

  Answer: Bright House objects to this request to the extent that it is duplicative of other
  discovery requests that Plaintiffs have propounded. Bright House objects that this
  request is overbroad, unduly burdensome, and seeks information that is outside the


                                           — 16 —
Case 8:19-cv-00710-MSS-TGW Document 272 Filed 04/28/21 Page 17 of 28 PageID 7191




  scope of permissible discovery because it is not relevant to any party’s claim or defense.
  Bright House further objects that the request is overbroad and should be limited to
  information related to those Subscribers that were identified in the Infringement
  Notices sent by Plaintiffs’ [sic] or on Plaintiffs’ behalf. Pursuant to Fed. R. Civ. P.
  26(b)(2)(B), Bright House objects to the requests to the extent that it requires Bright
  House to restore and/or search data sources that are not reasonably accessible or to
  merge data from multiple sources on the grounds that it would subject Bright House to
  undue burden and expense. Grigsby Decl. Ex. F at 46.

  Feb. 5, 2021 Response: With request to RFP 80, BHN objected to Plaintiffs’ request
  that BHN extract “all information … regarding interactions with customers” from its
  legacy system on various grounds, including because it is already providing customer
  communications from ECAT in response to other requests. Grigsby Decl. Ex. I at 2.

         ICOMS is BHN’s system for recording, among other things, “

                                                                                      ,”

  including Final Warning letters in BHN’s graduated response process for

  handling repeat infringers. Grigsby Decl. Ex. P at 2 (BHN_00000001), 35

  (BHN_00002379). Through RFP 80, Plaintiffs seek ICOMS information relating

  to BHN’s interactions with customers who received such Final Warning letters.

         The requested information in ICOMS is relevant because it reveals the

  extent to which BHN took (or failed to take) action against subscribers identified

  in ICOMS who received Final Warning letters and may have continued to

  infringe. The request is narrowly tailored to capture BHN’s communications with

  repeat infringers—exactly the population BHN’s policies required it to terminate

  for further infringement. As noted above, these communications are at the core of

  whether BHN may benefit from the safe harbor defense.

         BHN’s most recent objection to RFP 80 is that BHN “is already providing

  customer communications from ECAT in response to other requests.” See

  Grigsby Decl. Ex. I at 2. ECAT is not a substitute for ICOMS data. ECAT and

                                           — 17 —
Case 8:19-cv-00710-MSS-TGW Document 272 Filed 04/28/21 Page 18 of 28 PageID 7192




  ICOMS are separate systems that appear to hold separate records. BHN internal

  documents specifically instruct employees to “

                                   ” as it relates to customer interactions following

  the mailing of a Final Warning Letter. Grigsby Decl. Ex. P at 2

  (BHN_00000001).

        As with several of its other responses, BHN seeks to limit its production to

  documents relating to “Subscribers that were identified in the Infringement

  Notices sent by Plaintiffs’ [sic] or on Plaintiffs’ behalf.” See Grigsby Decl. Ex. F at

  47. (emphasis added). Again, BHN’s safe harbor defense and willfulness place all

  of BHN’s responses at issue, not merely those responses to Plaintiffs’

  infringement notices. Nor can BHN establish that any Final Warning Letters did

  not pertain to subscribers who received Plaintiffs’ notices because BHN claims it

  has not retained data sufficient to match specific subscribers to the notices. See

  Grigsby Decl. Ex. T at 1 (discussing the small volume of BHN’s ticket data).

               6.     Plaintiffs’ RFP No. 81
  Request No. 81: Complete reports of all complaints processed for accounts that
  received a Final Warning as referenced in the document titled “Final Copyright Warning
  Process Description,” produced by you in this case at BHN_00000001. Grigsby Decl.
  Ex. A at 14.

  Answer: Bright House objects to this request to the extent that it is duplicative of other
  discovery requests that Plaintiffs have propounded. Bright House objects that this
  request is overbroad, unduly burdensome, and seeks information that is outside the
  scope of permissible discovery because it is not relevant to any party’s claim or defense.
  Bright House further objects that the request is overbroad and should be limited to
  information related to those Subscribers that were identified in the Infringement
  Notices sent by Plaintiffs’ [sic] or on Plaintiffs’ behalf. Subject to and without waiving
  the foregoing objections, Bright House will produce responsive documents related to
  those Subscribers identified in the Infringement Notices sent from Plaintiffs or on
  Plaintiffs’ behalf for the Discovery Period, to the extent Bright House finds such


                                           — 18 —
Case 8:19-cv-00710-MSS-TGW Document 272 Filed 04/28/21 Page 19 of 28 PageID 7193




  documents within its possession, custody, or control, after undertaking a reasonable and
  diligent search. Grigsby Decl. Ex. F at 47.

  Feb. 5, 2021 Response: With respect to RFP 81, BHN has agreed to produce reports
  of complaints, as described in BHN_00000001, requested by BHN subscribers who
  received infringement notices sent on Plaintiffs’ behalf during the discovery period. To
  be clear, BHN has agreed to produce such reports to the extent they concern third party
  complaints as well as Plaintiffs’ complaints. Grigsby Decl. Ex. I at 2.

        RFP 81 seeks reports of all copyright infringement complaints associated

  with accounts that received a Final Warning Letter. As described above, BHN’s

  repeat infringer policies obligated it to send a Final Warning Letter to subscribers

  who were the subject of multiple infringement notices. Prior to sending a Final

  Warning Letter, BHN would review the record of infringement complaints

  relating to a customer’s infringement and the “

                                                               ” sent to the repeat

  infringer. Grigsby Decl. Ex. P at 2 (BHN_00000001).

        BHN again imposes a unilateral limitation—agreeing to produce only those

  complaint reports related to subscribers identified in Plaintiffs’ infringement

  notices—that ignores that BHN’s practices with respect to all of its subscribers

  are of core relevance to both the safe harbor defense and BHN’s willfulness. Even

  if the Court accepts BHN’s limitation, BHN does not appear to have the data to

  determine which reports relate to that subset of notices.

               7.     Plaintiffs’ RFP No. 48
  REQUEST NO. 48: Documents sufficient to show any growth targets, strategic plans,
  or internal strategies pertaining to the use or offering of higher bandwidths to
  Subscribers for the purpose of downloading music. Grigsby Decl. Ex. A at 10.

  Aug. 18, 2020 Supplemental Answer: Bright House further responds that, in light
  of the Court’s order dismissing Plaintiffs’ vicarious liability claims (ECF 142),


                                          — 19 —
Case 8:19-cv-00710-MSS-TGW Document 272 Filed 04/28/21 Page 20 of 28 PageID 7194




  documents sought in this request lack relevance to any claim or defense remaining in
  the case, and on that basis Bright House will not produce documents in response to this
  request. Grigsby Decl. Ex. F at 27-28.

        RFP 48 seeks discovery of BHN’s growth targets, strategic plans, and other

  strategies in which it linked higher bandwidths (internet download and upload

  speeds) to downloading music because such documents are relevant to statutory

  damages considerations. Evidence of “the infringers’ state of mind” is highly

  relevant in determining the amount of statutory damages available under the

  Copyright Act. See Universal Music Corp, 2016 WL 3200087, at *4.

        It is well known that peer-to-peer (“P2P”) internet usage, which is

  associated with copyright infringement, requires higher bandwidth than standard

  internet usage. Users of P2P technologies benefit from ISPs that can provide

  higher bandwidth speeds to optimize their use of the technology. To the extent

  BHN profited from selling higher speeds and tiers of service, Plaintiffs are

  entitled to present the jury with information that shows any growth targets,

  strategic plans, or internal strategies BHN developed to link higher bandwidth to

  downloading music. This information would speak directly to how BHN

  structured its business to profit off of its subscribers’ copyright infringement,

  which, in turn, is relevant information for a jury to consider in assessing the

  magnitude of statutory damages that should be awarded.

        BHN refuses to provide these materials on the basis of the Court’s prior

  dismissal of Plaintiffs’ vicarious liability claims. While RFP 48 would also be

  relevant to vicarious liability, that fact does not alter the relevance of RFP 48 to



                                          — 20 —
Case 8:19-cv-00710-MSS-TGW Document 272 Filed 04/28/21 Page 21 of 28 PageID 7195




  statutory damages. Considering this same RFP, the court in Charter found this

  discovery request to be “relevant” and “narrowly tailored.” See Warner Bros.

  Records Inc., et al. v. Charter Communications, Inc., 1:19-cv-00874, Doc. 181 at

  41 (D. Colo. May 29, 2020). This Court should find the same.

         C.     Any Burden Objection Is Untimely and Unsupported

         BHN’s generalized claims of burden are either untimely or implausible.

  BHN has produced fewer than 500 documents in more than a year. It has

  admitted to failing to preserve relevant data. See Grigsby Decl. Exs. N-O. As a

  result, it is unlikely that BHN would review a large volume of documents for any

  of Plaintiffs’ requests. To the extent BHN believes differently, it should provide

  hit counts for agreed-upon search terms. See Grigsby Decl. Ex. I at 3-4. 7

  II.    BHN Should Be Ordered to Comply With the Court’s Prior Order
         and Produce Documents Showing its Per-Subscriber Revenues

          On September 25, the Court granted Plaintiffs’ motion to compel BHN’s

  response to RFP 59 without limitation, ordering it to produce “[d]ocuments

  sufficient to show the average revenue and profit that [BHN] received per

  Subscriber, for the life of the account, from January 1, 2012 to present.” Dkt. 197.

  BHN has failed to comply with this clear order.

         In response to this RFP, BHN produced a single, two-page document that

  appears to have been prepared for the purposes of this litigation. The document



  7BHN has already agreed to search terms covering the requested scope of RFPs 33 and 95. See
  Grigsby Decl. Ex. M. BHN’s position on burden is particularly perplexing as to those RFPs, as its
  own objections seem to be the impetus for any additional review.


                                              — 21 —
Case 8:19-cv-00710-MSS-TGW Document 272 Filed 04/28/21 Page 22 of 28 PageID 7196




  summarizes its revenues per customer on the purported basis of unproduced

  “Consolidated Charter Trending Schedules.” Grigsby Decl. Ex. P at 46

  (BHN_00001711-12). But the summary includes data only for 2014 to 2018 and

  not—as the Court ordered—from 2012 to the present. Plaintiffs requested that

  BHN expand the data to the full period 2012 to present, but BHN has refused. See

  Grigsby Decl. Ex. Q.

         Plaintiffs are also entitled to discovery of the documents underlying the

  summary BHN prepared for purposes of this litigation because the summary does

  not show the requested information, and Plaintiffs cannot meaningfully evaluate

  the basis and accuracy of BHN’s data based on the summary alone. See, e.g.,

  Foley v. Orange Cnty., 2012 WL 12905323, at *5 (M.D. Fla. Oct. 18, 2012)

  (requiring a party to produce the documents underlying a spreadsheet it created

  in response to a document request). Plaintiffs requested the underlying

  documents, to no avail. 8

         This Court should, therefore, enforce its prior order requiring BHN to

  produce records for the full period 2012 to present in response to RFP 59.

  III.   BHN Should Be Ordered to Produce Additional Custodial Files

         At least eight additional BHN employees are likely to have discoverable

  information. BHN has either refused to produce these custodians’ documents or

  simply failed to respond to Plaintiffs’ request. See Grigsby Decl. Exs. J, K.


  8These documents are also relevant to RFP 18 (requesting documents showing average revenues
  and profits based on service type), which the Court ordered BHN to produce in January 2020.
  See Dkt. 93 at 2.


                                           — 22 —
Case 8:19-cv-00710-MSS-TGW Document 272 Filed 04/28/21 Page 23 of 28 PageID 7197




         Adding document custodians is permissible where a custodian would

  provide “unique relevant information not already obtained.” In re 3M Combat

  Arms Earplug Prod. Liab. Litig., 2020 WL 4501794, at *1 (N.D. Fla. Aug. 5,

  2020). When such a showing is made, it is appropriate to add document

  custodians when “they are reasonably likely to have relevant data and

  information in their custodial files and the inclusion of these additional

  custodians is proportional to the needs of the case.” In re 3M Combat Arms

  Earplug Prod. Liab. Litig., 2019 WL 5388523, at *1 (N.D. Fla. Oct. 22, 2019).

         Here, the eight custodians whom Plaintiffs request BHN add to its searches

  all participated in relevant communications regarding BHN’s contributory

  copyright infringement and its implementation of repeat infringer policies. On

  November 24, 2020, Plaintiffs requested that the following custodians be added:

     •   Bruce Jones. Mr. Jones appears to have been a software engineer at BHN. See
         Grigsby Decl. Ex. P at 13 (BHN_00001574). He developed BHN’s ECAT
         computer database that BHN used to track and manage infringement notices,
         including implementing BHN’s policies and practices for addressing
         Infringement Notices. See, e.g., id. None of BHN’s other custodians occupied this
         key role. Mr. Jones’s role with respect to ECAT positions him as a prime
         custodian on the issue of the reasonable implementation of BHN’s repeat
         infringer policy.

     •   Gary Doda. Mr. Doda was BHN’s Online Forums Manager. Id. at 14
         (BHN_00001583). He drafted BHN’s customer-facing statements about its
         repeat infringer response program and communicated with BHN subscribers
         about BHN’s infringement policy. See id. Mr. Doda’s communications are thus
         relevant to issues relating to BHN’s liability for contributory copyright
         infringement and its asserted safe harbor defense.

     •   Kathleen Rowett-O’Neil. Ms. O’Neil was the Corporate Customer Care
         Advocate at BHN. Id. at 11 (BHN_00001563). She spoke directly to BHN’s
         subscribers about its graduated response program and was responsible for BHN’s
         outreach to subscribers about its responses to copyright infringement. See id.
         Like Mr. Doda, Ms. O’Neil’s role and customer interactions suggest that her


                                          — 23 —
Case 8:19-cv-00710-MSS-TGW Document 272 Filed 04/28/21 Page 24 of 28 PageID 7198




          documents would be relevant to BHN’s liability for contributory copyright
          infringement, its asserted safe harbor defense, and its willfulness.

      •   Nomi Bergman. Ms. Bergman was BHN’s President. BHN placed Ms. Bergman
          on the legal hold that it applied for this case, but failed to include her as a
          document custodian. See id. at 7 (BHN_00001324). Ms. Bergman was intimately
          involved with BHN’s repeat infringer response program, see id. at 9
          (BHN_00001561), directed BHN’s responses to questions about that program,
          see id. at 11 (BHN_00001563), and available documents demonstrate that she
          received elevated calls regarding abuse violations by BHN subscribers, see id. at
          12 (BHN_00001409). Ms. Bergman was also one of only two or three direct
          recipients of the monthly “Customer Care” reports that report on topics central to
          this case, including: statistics on the total number of complaints received during a
          month’s period and the total number of responsive actions taken. See e.g., id. at
          16 (BHN_00001651). Her role in managing the repeat infringer program makes
          her likely to have information relevant to BHN’s contributory infringement, its
          safe harbor defense, and its willfulness. She is particularly likely to possess
          communications not yet produced because she held a more senior position than
          the existing custodians. 9

          On February 11, 2021, Plaintiffs requested that BHN add four additional

  custodians:

      •   Chris Droessler. Mr. Droessler appears to have been a BHN Software
          Architect. See id. at 41 (BHN_00002519). BHN documents indicate that
          Mr. Droessler was regularly involved in (i) adapting and maintaining the ECAT
          system to address issues the BHN’s Security and Abuse team identified and (ii)
          implementing BHN’s copyright infringement policies and protocols. See, e.g., id
          at 39 (BHN_00002392), 41 (BHN_00002519). Mr. Droessler’s role suggests that
          his custodial file will hold relevant information regarding BHN’s reasonable
          implementation of it repeat infringer policy.

      •   Trace Hollifield. Mr. Hollifield was BHN’s Director of Enterprise
          Security/Network Architecture and Engineering. Id. at 25 (BHN_00002313).
          BHN employees consulted with Mr. Hollifield on a number of occasions to
          discuss BHN’s policies with respect to copyright infringement and copyright
          infringement complaints related to particular subscribers. See, e.g., id. at 24
          (BHN_00002305), 25 (BHN_00002313). As Mr. Hollifield was involved directly
          in addressing issues related to copyright complaints, his documents are likely
          relevant to BHN’s contributory infringement, reasonable implementation of its
          repeat infringer policy, and willfulness.



  9
    Despite its refusal to add Ms. Bergman as a custodian, BHN has selectively produced fewer
  than 100 documents from her files.


                                             — 24 —
Case 8:19-cv-00710-MSS-TGW Document 272 Filed 04/28/21 Page 25 of 28 PageID 7199




     •   Steve Miron and William Futera. Mr. Miron was BHN’s Chief Executive
         Officer and Mr. Futera was the BHN Executive Vice President and Chief Financial
         Officer. Like Ms. Bergman, Messrs. Miron and Futera were both recipients of
         BHN’s monthly “Customer Care” reports, see e.g., id. at 16 (BHN_00001651),
         and appear to have participated in meetings regarding copyright infringement on
         BHN’s network, see, e.g., id. at 42 (Birenz_00000042). As senior executives, they
         were likely aware of and participated in decisions related to how BHN would
         handle copyright infringement. As such, their custodial files are likely to contain
         information relevant to establishing BHN’s liability for contributory copyright
         infringement and its willfulness.

         BHN has refused to add any of these custodians despite their relevance.

  For the first four, BHN claimed in February that it is not appropriate to add

  additional custodians “at this stage” of the case, even though Plaintiffs requested

  the custodians in November. Grigsby Decl. Ex. J at 1, 8-9. BHN has yet to

  respond to the request for the other four custodians. BHN’s position is

  nonsensical. Fact discovery remains open, it has produced virtually nothing, and

  yet refuses to search documents of highly relevant custodians. BHN failure to

  properly preserve custodial data, even as to employees it agreed to add as

  document custodians, necessitates the addition of these custodians. See Grigsby

  Decl. Exs. N-O. And BHN has not asserted, let alone substantiated, any burden

  associated with adding custodians. BHN should not be permitted to refuse to add

  relevant custodians, nor to rely on its own delays in refusing to do so.

                                     CONCLUSION
         For the foregoing reasons, Plaintiffs request that the Court issue an order

  compelling BHN to (1) produce responsive documents with respect to RFPs 33,

  48, 59, 64, 80, 81, 95, and 126; and (2) produce the responsive documents of the

  eight custodians named above.



                                           — 25 —
Case 8:19-cv-00710-MSS-TGW Document 272 Filed 04/28/21 Page 26 of 28 PageID 7200




                    LOCAL RULE 3.01(G) CERTIFICATION
        Plaintiffs’ counsel conferred by email and teleconference with BHN’s

  counsel on multiple occasions prior to bringing this motion. The parties have

  been unable to resolve the issues in this Motion.



  Dated: April 28, 2021                       Respectfully submitted,

                                                /s/ Jonathan M. Sperling

                                              Jonathan M. Sperling (pro hac vice)
                                              Joshua B. Picker (pro hac vice)
                                              Phil Hill (pro hac vice)
                                              COVINGTON & BURLING LLP
                                              The New York Times Building
                                              620 Eighth Avenue
                                              New York, NY 10018-1405
                                              Telephone: (212) 841-1000
                                              jsperling@cov.com
                                              jpicker@cov.com
                                              pahill@cov.com

                                              Stacey Grigsby (pro hac vice)
                                              COVINGTON & BURLING LLP
                                              One CityCenter
                                              850 10th St NW
                                              Washington, DC 20001
                                              Telephone: (202) 662-6000
                                              sgrigsby@cov.com

                                              Mitchell A. Kamin (pro hac vice)
                                              Neema T. Sahni (pro hac vice)
                                              Hardy Ehlers (pro hac vice)
                                              COVINGTON & BURLING LLP
                                              1999 Avenue of the Stars, Suite 3500
                                              Los Angeles, CA 90067-4643
                                              Telephone: (424) 332-4800
                                              mkamin@cov.com
                                              nsahni@cov.com



                                       — 26 —
Case 8:19-cv-00710-MSS-TGW Document 272 Filed 04/28/21 Page 27 of 28 PageID 7201




                                          Matthew J. Oppenheim (pro hac vice)
                                          Scott A. Zebrak (pro hac vice)
                                          Jeffrey M. Gould (pro hac vice)
                                          OPPENHEIM + ZEBRAK, LLP
                                          4530 Wisconsin Ave. NW, 5th Fl.
                                          Washington, DC 20016
                                          Telephone: (202) 621-9027
                                          matt@oandzlaw.com
                                          scott@oandzlaw.com
                                          jeff@oandzlaw.com

                                          David C. Banker
                                          Florida Bar No. 0352977
                                          Bryan D. Hull
                                          Florida Bar No. 020969
                                          BUSH ROSS, P.A.
                                          1801 North Highland Avenue
                                          P.O. Box 3913
                                          Tampa, FL 33601-3913
                                          Telephone: (813) 224-9255
                                          dbanker@bushross.com
                                          bhull@bushross.com

                                          Attorneys for Plaintiffs




                                    — 27 —
Case 8:19-cv-00710-MSS-TGW Document 272 Filed 04/28/21 Page 28 of 28 PageID 7202




                           CERTIFICATE OF SERVICE

        I hereby certify that on April 28, 2021, I caused the foregoing document

  and all accompanying materials to be filed electronically with the Clerk of the

  Court using the CM/ECF system, which will send a notice of electronic filing to all

  counsel of record registered with CM/ECF.

  Dated: April 28, 2021

                                               /s/ Jonathan M. Sperling
                                               Jonathan M. Sperling

                                               Attorney for Plaintiffs




                                        — 28 —
